Citation Nr: 0737553	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  07-35 988	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
December 16, 2003 decision of the Board of Veterans' Appeals 
(Board) that denied entitlement to a rating in excess of 30 
percent for asthma.

(The issue of entitlement to separate ratings for allergic 
rhinitis, conjunctivitis and sinusitis will be considered in 
a separate decision.)


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to December 
1989.

This matter is before the Board as an original action on the 
motion of the veteran in which he alleges CUE in the December 
16, 2003 Board decision that denied an increased rating for 
asthma.


FINDINGS OF FACT

1.  On December 16, 2003, the Board denied the moving party's 
claim for a rating in excess of 30 percent for asthma.

2.  On September 20, 2006, the United States Court of Appeals 
for Veterans Claims (Court) affirmed the Board's decision, 
and in March 2007, the Court's decision was affirmed by the 
United States Court of Appeals for the Federal Circuit.


CONCLUSION OF LAW

The December 16, 2003 Board decision is not subject to 
revision or reversal on the basis of CUE.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. § 20.1400(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


While the moving party has not been provided a notice letter 
with regard to this issue, the Court has directed that the 
Veterans Claims Assistance Act of 2000 (VCAA) does not apply 
to claims of CUE.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).

A final Board decision may be revised or reversed on the 
grounds of clear and unmistakable error (CUE) by the Board on 
its own motion, or upon request of a moving party at any time 
after the decision is made.  38 U.S.C.A. §§ 5109A(a), 
7111(a), (c) (West 2002).  However, a Board decision on an 
issue which was appealed to a court of competent jurisdiction 
may not be reviewed on the basis of CUE if the court made a 
decision on the issue.  38 C.F.R. § 20.1400(b) (2007).  The 
Court of Appeals for the Federal Circuit has explained that 
"if a superior court, such as the Court of Appeals for 
Veterans Claims, affirms the determination of the Board on a 
particular issue, that Board decision is replaced by the 
Court of Appeals for Veterans Claims decision on that issue.  
Thus, there is no longer any decision by the Board that can 
be subject to revision." Disabled American Veterans v. Gober, 
234 F.3d 682, 693 (Fed. Cir. 2000). 

On December 16, 2003, the Board denied the moving party's 
claim for entitlement to an increased rating for asthma.  The 
moving party appealed the Board's decision to the Court.  On 
September 20, 2006, the Court affirmed the Board's decision.  
Subsequently, the Federal Circuit affirmed the Court's 
decision.  Since the December 2003 Board decision has been 
appealed to, and decided by, a court of competent 
jurisdiction, the veteran's motion for revision or reversal 
is dismissed. 


ORDER

The motion to revise or reverse the December 16, 2003 Board 
decision that denied entitlement to an increased rating for 
asthma is dismissed.



                       
____________________________________________
	K. A. BANFIELD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



